EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Adam H. Masia on May 26, 2021.
The application has been amended as follows: 
Claim 1 has been amended as follows: A railroad car comprising: 
a first truck; 
a second truck; and 
an underframe supported by the first truck and the second truck, the underframe including a penetration resistant bottom wall, a penetration resistant first side wall connected to the bottom wall, and a penetration resistant second side wall connected to the bottom wall, wherein the penetration resistant first side wall includes an outer frame supporting a first layer of a plurality of first crushable members extending in a first direction, and a second layer of a plurality of second crushable members extending in a second different direction.
Claim 7 has been amended as follows: A railroad car comprising: 
a first truck; 
a second truck; 
an underframe supported by the first truck and the second truck; 
a penetration resistant first side wall connected to the underframe, wherein the first side wall includes a first layer of a plurality of first crushable members extending in a first direction and a second layer of a plurality of second crushable members extending in a second different direction; 
at least two spaced apart penetration resistant bulkheads connected to the underframe; and 
a cylinder assembly connected to each of the bulkheads.

Response to Arguments
In response to the applicant’s argument that the provisional patent applications provide the appropriate support for and enable the claims, the examiner agrees that Fig. 7 of the provisional application (62/597,783) does show a plurality of first crushable tubes and a plurality of second crushable tubes extending in different directions. Therefore, the priority date of the provisional application is given to this subject matter. 
In response to the applicant’s argument that the drawings are not required for enabling one of ordinary skill in the art to understand the burst panels of claims 11 and 21, the examiner agrees that although the burst panels are not shown in the figures provided, paragraphs [00175-00179] of the disclosure do enable one of ordinary skill in the art to understand the structure of the burst panel.  
	
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
An examiner’s amendment has been made, as discussed in the interview dated May 26, 2021, to independent claims 1 and 7 to overcome the teachings of the secondary reference: Dastas et al. (US 6,378,444 B1).
The applicant has amended independent claims 12 and 14 to include the allowable subject matter of previous claim 20, which the examiner indicated as allowable in the previous Non-Final Rejection filed February 24, 2021. 

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding the independent claims 1 and 7, the prior art fails to teach that the penetration resistant first side wall includes an outer frame supporting a first layer of a plurality of first crushable members extending in a first direction, and a second layer of a plurality of second crushable members 
Regarding the independent claims 12 and 14, the prior art fails to teach that the side wall includes a second panel, a third panel, and two sets of crushable tubes extending in different directions. Zupancich et al. (US 2009/0126600 Al) teaches (Fig. 23-24): a first side wall (110) including an outer frame (282, 284, 286; Fig. 14-16), a first panel (310), and a fourth panel (320). While Zupancich teaches insulating material (360) and support angles (330, 340), the examiner finds no obvious reason to modify them such that they become a second and third panel and a plurality of crushable tubes extending in different directions. Such a modification would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617